Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-21-00112-CV

               In the Interest of D.R.P., T.M.B., J.D.B., and M.A.R.B., Children

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-PA-01835
                      Honorable Charles E. Montemayor, Judge Presiding

    BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE WATKINS

       In accordance with this court’s memorandum opinion of this date, the trial court’s judgment
is AFFIRMED. No costs on appeal are ordered because appellant qualifies as indigent. See TEX.
R. APP. P. 20.1.

       SIGNED October 6, 2021.


                                                    ________________________
                                                    Irene Rios, Justice